Per Curiam:
This was an appeal from a decree of the court below dissolving a preliminary injunction, and was submitted upon' the paper books, without an oral argument.
The decree dissolving the preliminary injunction is reversed at the costs of the appellees; the said injunction is reinstated with leave to the school district of the borough of Montrose to move the court below to dissolve it, whenever said district shall have lawfully acquired title to a suitable lot of ground whereon to erect the school building in controversy.